Citation Nr: 0716141	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 29, 
2003, for the establishment of basic eligibility for 
Dependents' Education Assistance (DEA), pursuant to Chapter 
35 of Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1974 to January 
1976.  The appellant in this case is the veteran's daughter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO established basic eligibility for 
Chapter 35 DEA benefits, effective December 29, 2003.  

In November 2005, the Board remanded the claim.  The 
appellant testified before the undersigned Acting Veterans 
Law Judge in April 2006.


FINDINGS OF FACT

1.  In November 2002, the RO determined that the veteran's 
total disabilities were permanent in nature and established 
DEA benefits, effective June 11, 2001.

2.  The appellant's Application for Survivors' and 
Dependents' Educational Assistance was received by the RO on 
December 29, 2004. 


CONCLUSION OF LAW

The criteria were not met for entitlement to DEA benefits 
pursuant to Chapter 35, Title 38, United States Code, for the 
period of enrollment prior to December 29, 2003.  38 C.F.R. 
§§ 21.1029, 21.4131 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The material facts relevant to the appellant's claim are not 
in dispute.  The record reflects that on November 4, 2002 the 
RO determined that the veteran's total disabilities were 
permanent in nature and established DEA benefits, effective 
June 11, 2001.  The veteran was notified of this decision on 
November 18, 2002.  The appellant filed an Application for 
Survivors' and Dependents' Educational Assistance (VA Form 
22-5490) for school attendance on December 29, 2004.  In 
February 2005, the RO informed the appellant that VA was 
unable to pay education benefits for the periods of education 
prior to one year before the date of her claim.  Thus, VA was 
unable to pay for the period of enrollment prior to December 
29, 2003.

To determine the merits of the appellant's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 35 educational 
assistance benefits.  The regulation pertaining to the 
commencing date for an award of educational assistance 
provides that if the award is the first award of educational 
assistance for the program of education, the commencing date 
will be the later of: (1) the date the educational 
institution certifies as the beginning of the educational 
program; (2) one year before the date of claim as determined 
by 38 C.F.R. § 21.1029(b); (3) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.4131.

Section 21.1029 provides that the date of claim is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
educational assistance.  Section 21.1029(b)(1) states that if 
an informal claim is filed and VA receives a formal claim 
within one year of the date VA requested it, or within such 
other period of time as provided by Section 21.1032, the date 
of claim, subject to the provisions of paragraph (b)(3) of 
this section, is the date VA received the informal claim.  
Section 21.1029(b)(2) mandates that if a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim.  Lastly, section 21.1029(b)(3) requires that if 
a formal claim itself is abandoned and a new formal or 
informal claim is filed, the date of claim is as provided in 
paragraph (b)(1) or (b)(2) of this section, as appropriate.  
38 C.F.R. § 21.1029(b).

The record reflects that the appellant's application for DEA 
benefits was received by the RO on December 29, 2004.  The 
appellant does not contend, nor does the evidence reflect, 
that a formal or informal claim was filed prior to December 
29, 2004.  The crux of the appellant's argument is that a 
claim was not filed prior to December 29, 2004 because she 
did not have a close relationship with her father, the 
veteran.  The appellant contends that she was not aware that 
she was eligible for DEA benefits until December 2004; and 
further, that she immediately filed a claim for benefits once 
she was informed of her eligibility.  

Understandably, the appellant asks that the Board follow the 
intent, and not the letter, of VA law.  The Board, however, 
is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulations are 
binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the regulations 
or of the hardship resulting from innocent ignorance."  See 
Morris v. Derwinski, 1 Vet. App. 260 (1990), (citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).  With 
regard to the appellant's claim, the regulatory criteria 
governing commencement dates of awards of Chapter 35 
educational assistance benefits are clear and specific.  
Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 35 benefits for her period of 
enrollment prior to December 29, 2003.  See Taylor v. West, 
11 Vet. App. 436 (1998) (in which the United States Court of 
Appeals for Veterans Claims held that a veteran was not 
entitled to educational benefits under Chapter 30 where the 
commencing date was after the enrollment period).  

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994). 

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the Veterans Claims Assistance Act 
(VCAA) are implicated.  Enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).

As there is no dispute as to the facts of this case relating 
to the underlying issue of whether the appellant is entitled 
to an earlier effective date for payment of claimed VA 
benefits, and since the Board has denied the claim as a 
matter of law, there is no issue as to whether VA has 
complied with its duty to notify or assist the appellant and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.  38 U.S.C.A. § 5102, 5103 and 5103A (West 2002); 
Sabonis, 6 Vet. App. at 430.



ORDER

Entitlement to an effective date earlier than December 29, 
2003, for the establishment of basic eligibility for 
Dependent's Education Assistance (DEA), pursuant to Chapter 
35 of Title 38, United States Code is denied. 




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


